OPINION OF THE COURT
Per Curiam.
Respondent Jack Levine was admitted to the practice of law in the State of New York in the First Judicial Department on *54June 20, 1960. Respondent avers: that he presently maintains an office for the practice of law in Phoenix, Arizona; that he has not practiced law in New York State since 1963; that he is aware he is the subject of a pending investigation before the Departmental Disciplinary Committee for the First Judicial Department concerning charges of professional misconduct due to his failure to file an attorney registration statement and pay the appropriate fees since his admission (22 NYCRR 118.1); that he cannot successfully defend himself on the merits; and that his resignation is given freely, voluntarily, without coercion or duress and that he is aware of the implications of submitting the same.
In view of the foregoing, respondent’s resignation is accepted by this Court and his name is stricken from the roll of attorneys.
Murphy, P. J., Rosenberger, Ellerin, Williams and Tom, JJ., concur.
Motion granted, and the resignation of respondent is accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective immediately.